Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 20, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  145717-8 & (47)                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  ATTORNEY GENERAL,                                                                                   Bridget M. McCormack
           Appellant,                                                                                       David F. Viviano,
                                                                                                                        Justices
  v                                                                   SC: 145717
                                                                      COA: 299590
                                                                      MPSC: 00-016180
  MPSC,
                  Appellee,
  and
  INDIANA MICHIGAN POWER
  COMPANY,
             Petitioner-Appellee.
  ____________________________________/
  ATTORNEY GENERAL,
           Appellant,
  v                                                                   SC: 145718
                                                                      COA: 299591
                                                                      MPSC: 00-016191
  MPSC, MUNICIPAL COALITION,
  HEMLOCK SEMICONDUCTOR
  CORPORATION, and ENERGY
  MICHIGAN, INC.
            Appellees,
  and
  CONSUMERS ENERGY COMPANY,
             Petitioner-Appellee.
  ____________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the July 10, 2012 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 20, 2013                     _________________________________________
          h0313                                                                  Clerk